By the Court,

Savage, Ch. J.
A taxation was undoubtedly proper; there was a suit pending, and in a proceeding had therein, the defendant became entitled to costs, which could be liquidated only by taxation. I am of opinion, however, that the commissioner erred in the taxation. Besides fees to officers, the statute allows costs and expenses incurred by the defendant; these terms do not moan all expenses which may be incurred ; they mean only taxable costs. When the legislature intend to give a party his disbursements, they use that term; they have not done so here, and the defendant can have no other fees', costs or expenses, than are provided by statute. A retaxation, therefore, is ordered.